UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1048


GEORGE ALEXANDER YARID,

                Plaintiff - Appellant,

          v.

LAYTON HARMAN; ROBERT ROONEY; JOHN LUCAS; AL HORFORD; ED
DAVIS; BRODIE BRUCE; SCOTT HATRNELL; KURT DONALDSON; PAUL
WRIGHT; GORDAN FREEMAN; MIKE DANNER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00237-JRS)


Submitted:   April 25, 2013                    Decided: April 29, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Alexander Yarid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George   Alexander    Yarid    appeals   the   district    court’s

order dismissing his complaint without prejudice under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545–47 (1949).         Because the district court found

Yarid’s   particularized    complaint     too   vague   and   conclusory    to

state a claim upon which relief can be granted, but allowed him

to amplify the factual and legal bases on which his claims rest

and refile his complaint, we conclude that the district court’s

order is neither a final order nor an appealable interlocutory

or collateral order.       Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993).              Accordingly,

we dismiss the appeal for lack of jurisdiction.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.


                                                                    DISMISSED




                                      2